Citation Nr: 0618062	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder, 
claimed as residuals of a neck fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran's military occupational specialty was 
light weapons infantryman.  His DD Form 214 indicates that he 
received no wounds as a result of action with enemy forces.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to RO for 
additional development and readjudication.  Following the 
completion of the requested development, a supplemental 
statement of the case (SSOC) was issued in October 2005.  The 
case was returned to the Board and is now ready for appellate 
review.  

In January 2003, the veteran provided testimony at a hearing 
at the RO.  A transcript of that hearing is of record.  The 
Veterans Law Judge who conducted that hearing is no longer 
employed by the Board.  In a May 2006 letter, the veteran was 
offered the opportunity for another hearing.  In June 2006, 
he indicated that he did not want an additional hearing.  

Following the Board's August 2003 hearing, a rating decision 
dated in September 2005 granted service connection for 
degenerative disk disease of the lumbar spine at a rating of 
40 percent, effective March 8, 1996.  The veteran received 
notification of that decision in October 2005.  The veteran 
has not expressed disagreement with the "down-stream" 
issues of either the effective date or disability evaluation 
assigned to his low back disability; therefore, such matters 
are not before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Accordingly, the only pending issue 
is that listed on the title page of this decision.    


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
herein on appeal has been obtained, and VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to his claim and the evidence necessary to 
substantiate his claim.

2.  Evidence of a neck injury was not shown in service; a 
cervical spine/neck disability was not shown until many years 
post-service; and probative and competent medical evidence 
has not been received which links or relates a current neck 
disorder to the veteran's period of active service.  


CONCLUSION OF LAW

1.  A neck disorder, claimed as residuals of a neck fracture 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in May 2004, the VA advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
Board also notes that the VCAA notice essentially requested 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  That is, the notice provided to the veteran in 2004 
was given subsequent to the first AOJ adjudication of the 
claim.  Notwithstanding, the notice was provided by the AOJ 
well before the transfer and certification of the veteran's 
case to the Board.  The veteran was also provided with an 
SSOC following subsequent readjudication of the issue on 
appeal.  Thus, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial error to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the Board 
finds that the evidence as it stands is sufficient to decide 
the claim.  As further discussed below, the competent 
evidence of record does not tend to link a current disability 
to service.  Accordingly, an examination is not necessary in 
this case.  

The AOJ has sought to obtain the veteran's service medical 
records and post-service treatment records that are relevant 
to his claim.  A February 1993 letter from the National 
Personnel Records Center advised that a search for records 
from the U.S. Army Hospital in Fort Polk, Louisiana for 1962 
failed to produce any records for the veteran.  The RO also 
attempted to obtain x-ray reports from the period 1975-1990 
from the VA Healthcare System; unfortunately, no x-rays were 
found from that period.  No records were located in April 
2005 on another attempt to obtain service inpatient records 
from 1962.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to yet be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a higher disability rating or an earlier effective 
date for the award of service connection as currently on 
appeal.  As this decision results in the denial of the 
veteran's claims for entitlement to service connection, 
however, the question of whether the veteran has been 
properly notified as to the provisions regarding the degree 
of disability and the effective date of an award is rendered 
moot.  Accordingly, the Board will proceed with appellate 
review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

The veteran's service entry examination dated in May 1961 
disclosed no pertinent abnormalities.  At the time of the 
service discharge examination in June 1962, physical 
evaluation of the neck was normal; there were no pertinent 
complaints or findings.  

A retention examination for the National Guard dated in May 
1966 revealed no pertinent complaints or findings.    

VA medical treatment records from 1975 to 1982 (below) 
indicate no pertinent complaints or findings.  

The veteran sought treatment at a VA facility in March 1982 
after he "was run off the road and turn[ed] over his Toyota 
pick up in a ditch" that resulted in upper back and neck 
pain.  Prior history was noted to only include tachycardia 
since 1977.  X-rays of the cervical spine showed no gross 
abnormalities, but possibly some early arthritis.  An X-ray 
of the dorsal spine demonstrated no evidence of fracture.  
The pertinent diagnosis was acute left mild cervical strain.  

VA outpatient treatment records of April 1982 show that the 
veteran had left shoulder/arm/neck pain secondary to a motor 
vehicle accident (MVA).  The veteran was referred for a VA 
neurological evaluation in June 1982 for partial paralysis of 
the left triceps secondary to a neck injury in a motor 
vehicle accident in March 1982.  The veteran's primary 
complaints at that time included neck, back and chest pain 
from the accident.   

A history of status post MVA 1983 with mild cervical 
complaints since was noted on VA treatment records of 
September and November 1990.  The same history was noted in 
VA neurology records dated in January 1991.  The impression 
was thoracic outlet syndrome, status post neck trauma.  

VA radiology reports dated in February 1992 demonstrated 
anterior subluxation and kyphotic deformity at C6-7; spinal 
stenosis at C3-4, C4-5 and C5-6; posterior bone spur causing 
mild impingement on the spinal cord at C4; small central disk 
protrusion at C5-6; and left-sided disk bulge of C6-7 
resulting in foramenal stenosis.   

A lay statement dated in January 1995 is from a witness who 
served in the Army with the veteran.  He states that he saw 
an accident in which the veteran fell from a high cliff in 
February 1962.  The veteran was then on medication for 
several days.  He also recalled that the veteran was in the 
hospital in May 1962 for a few days because of a neck 
fracture that was caused by a fall from an armored personnel 
carrier.    

The veteran sought hospitalization at a private facility in 
September 1996 with a chief complaint of numbness and 
inability to move his legs.  It was noted that he was at a 
local grocery store when he slipped and fell.  The only 
abnormality on radiographic reports was a C6 on 7 
subluxation, which was possibly new or old.  The veteran gave 
a history of a previous cervical spine injury secondary to a 
MVA.  He was then transferred to a VA hospital.    

The veteran was hospitalized at a VA facility in September 
1996 with complaints of tingling in the lower extremities, 
with an inability to bear weight or walk.  Past history was 
reported by the veteran as beginning VA treatment in 1974 for 
occasional anxiety or depression attacks, tachycardia and 
chronic back pain.  He also reported that he hurt his back 
and neck in 1962, at which time x-rays were negative.  He 
stated that a MVA in 1983 resulted in neck sprain.  In a 
subsequent addendum, it was noted that the veteran requested 
an amendment to the aforementioned history to include that he 
fractured his neck in 1962 and to delete the reference to a 
negative x-ray.  

VA medical records dated in May 1997 show that the veteran 
was involved in a MVA.  He arrived on a back board with a 
rigid cervical collar and head immobilizer.   

Many supporting lay statements dated in June and July 2002 
from associates of the veteran's are to the effect that they 
were aware of the veteran's falling and hurting his neck 
during service.    

Private orthopedic clinic records dated in July 2002 show 
that the veteran presented with a long-term history of neck 
and low back pain.  The veteran stated that he suffered an 
injury in 1962, at which time both the low back and neck were 
injured as the result of a significant fall.  The veteran 
thought that he might have broken something in his neck at 
that time.  He then had a second injury in the early 80's in 
a MVA that then flared up his initial spinal symptoms; he 
reported having neck/back pain for about 40 years.  X-rays of 
the cervical spine revealed degenerative or post-traumatic 
changes of C7-T1.  

The veteran testified under oath at a hearing before the 
Board in January 2003.  The veteran testified that he fell 
off an armored personnel carrier in May 1962, following which 
his neck was x-rayed.  He recalled being told that it would 
heal properly and probably would not give him any more 
trouble.  He was told to wear a neck brace for a week or two, 
and that was it.  Hearing transcript, pages 5-6.  The veteran 
also testified that he sought chiropractic treatment for 
about 10 years after active duty; he went to the VA beginning 
about 1974 for other matters.  P. 9-10.  

A February 2003 statement from a retired Major General 
indicates that he was an executive officer from October 1961 
to June 1962.  He recalled that during an extended field 
exercise, he was informed that the veteran had been injured 
when he fell from an Armored Personnel Carrier (APC).  He was 
taken to medical personnel and when he returned to the unit, 
he wore a neck collar; he was placed on light duty for a 
period of time.  In all accidents, he would follow up and 
ensure the Line of Duty Investigations were completed.  
However, he left that duty station in early June 1962, and he 
could not comment on the extent of treatment for the veteran 
after he left.

A February 2003 statement from a medical doctor, a retired 
Major in the United States Army Reserves, indicates that he 
learned that the veteran continued to have medical problems 
with his neck and back from injuries sustained in a field 
exercise during service in 1962.  The veteran gave a history 
of falling from an APC and hitting his head on a stump.  This 
doctor stated that he was the battalion surgeon who was 
present in the field at the time.  There were no x-ray 
capabilities in the field, so the veteran would have been 
sent to the main hospital for evaluation and treatment.  This 
doctor could not give definitive details since any medical 
records would have been previously forwarded.  It was noted 
that the veteran felt that the records that were received 
were incomplete.      

The veteran was afforded a VA examination in May 2004 
pertinent to the low back.  The veteran reported that he had 
a neck injury and wore a collar.  There were no pertinent 
impressions or diagnoses.   



Analysis

The veteran contends that he suffered a fractured neck in a 
fall from an Armored Personnel Carrier at Ft. Polk, 
Louisiana, in May 1962.  He has submitted numerous lay 
statements from former service comrades who recall that he 
was treated for, or complained of a neck injury during 
service.  Following the veteran's testimony at a Travel Board 
hearing in January 2003, additional evidence was associated 
with the record, including the statements of two witnesses 
who indicate that the veteran injured his neck in a fall from 
an Armored Personnel Carrier during an exercise at Fort Polk 
in 1962.  One of these statements was from the veteran's 
battalion surgeon, who said that no x-ray capability was 
available in the field.  

The veteran has presented both written statements and oral 
testimony to the effect that he had a neck injury that 
occurred in service.  At the hearing before the Board, he 
testified that at the time he was told that his injuries 
would heal properly.  He now contends that his current neck 
disability is the direct result of his in-service injury.  He 
states that service connection should be granted accordingly.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  The Board 
notes that the claims file contains ample evidence that the 
veteran has a current cervical spine disorder.  VA medical 
records since the early 1980's show radiographic 
abnormalities involving the cervical spine.    

Significantly, the service medical records fail to document 
complaints, diagnosis, or treatment of a neck or cervical 
spine disorder or injury.  Further, neither the veteran's 
separation examination nor any of the periodic physical 
examination reports that are of record for the veteran's 
National Guard service, document any history of a neck 
injury.  

As noted above, however, the veteran has testified that he 
injured his neck in service when he was blown off of an 
armored personnel carrier.  He has submitted numerous 
supporting statements of service associates who recalled 
witnessing or hearing that the veteran fell and injured his 
neck during service.  Based upon the veteran's sworn 
testimony and his multiple supporting lay statements, his lay 
evidence of the inservice incurrence of a neck injury in 
service is accepted as competent.  See 38 C.F.R § 3.159(a)(1) 
(competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson).  

It is observed that the veteran's military occupational 
specialty was light weapons infantryman.  The accident that 
caused injury to the neck was not associated with combat so 
as to raise the application of 38 U.S.C.A. § 1154(b).  In any 
event, that statutory provision addresses only the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and does not address 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
supra.  As discussed above, the Board concedes that the 
veteran's injury to the neck occurred in service.  

The question for consideration is whether there is competent 
- medical - evidence of a nexus between an in-service injury 
or disease and the current disability.  In other words, is 
there competent medical evidence showing that the veteran's 
current neck disability is related to the injury that he 
reported that he experienced during his period of service.  
In this regard, the Board finds that the preponderance of the 
evidence is against the finding that the current neck 
disability is etiologically related to the in-service injury.  

While the veteran has expressed the opinion that he has 
current residuals of an in-service neck injury, the CAVC has 
held that a lay person, such as the veteran, is not competent 
to offer evidence that requires medical knowledge, such as 
the diagnosis or cause of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  This is so even when the 
explanation offered by the veteran has been transcribed by a 
physician, without comment, in the context of a report of a 
medical examination, as in the case of the May 2004 VA 
examination report as well as prior outpatient examination or 
hospital reports, such as that in September 1996.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

The Board has reviewed the entire body of evidence, including 
the service medical records, VA and private outpatient and 
hospitalization records, and the veteran's written and oral 
statements as well as the lay statements.  In this case, no 
competent medical evidence or opinion has been entered into 
the record which links or relates a current neck disability 
to the veteran's period of service.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his current neck disorder is 
related to a neck injury in service.  Significantly, the 
examination of the veteran's spine (including the cervical 
spine) upon separation from active service in 1962 produced 
normal findings.  Similarly, a retention examination in 1966 
was negative for any cervical spine or neck problems.  Just 
as critically, the Board cannot help but weigh heavily the 
fact that the first clinical documentation of a post-service 
neck disability was not shown until 1982, about 20 years 
after service.  At the time of the 1982 treatment, there was 
no indication by history, x-ray report or physical 
examination of any prior cervical spine or neck disability.  
The documentation at the time did not demonstrate old or new 
fracture.  Rather, the medical evidence in 1982 solely 
reflects treatment for neck problems from the contemporaneous 
MVA, with no reference to prior neck injury or problems.  
Simply put, the service medical records, including the 1966 
report, show no indication of a cervical spine/neck 
disability, chronic or otherwise, and the evidentiary record 
demonstrates the initial post-service findings are related to 
a trauma that occurred after service.  Finally, the RO 
attempted to procure all available records and no earlier 
objective medical records document the presence of a neck 
disability prior to the 1982 MVA.   

The Board notes that a battalion surgeon was aware of the 
veteran's fall during service, and his report is consistent 
with other lay statements who provided their recollection of 
their observations.  However, the Board cannot conclude that 
this is competent evidence of a cervical spine disability 
since that doctor readily admits not having any definitive 
details as to the veteran's subsequent evaluation and 
treatment at the time.  Although the veteran has contended 
that his service medical records are incomplete as to such 
treatment, the later service separation examination and 1966 
retention examination fail to support findings of a cervical 
spine disability.  In sum, no competent medical evidence 
tends to link a current cervical spine disability to service.     

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim of entitlement to service connection for a neck 
disorder, claimed as residuals of a neck fracture.  As to the 
question of according reasonable doubt to the veteran's 
claim, on the basis of a thorough review of the record, it is 
concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
veteran has current residuals of a neck injury that were 
sustained in service, and thus against the claim for service 
connection for a neck or cervical spine disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.


ORDER

Entitlement to service connection for a neck disorder, 
claimed as residuals of a neck fracture, is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


